9/27/2019                                      Case.net:
                   Case: 4:19-cv-02654 Doc. #: 1-2       19SL-CC02291
                                                     Filed:   09/27/19- Docket Entries1 of 14 PageID #: 7
                                                                           Page:



                                                                                               Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |    Help      |   Contact Us    |   Print                               GrantedPublicAccess     Logoff BMK_MLK2011

                        19SL-CC02291 - ANGIE H PINCKNEY V SANSONE GROUP (E-CASE)


                                      This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                                Display Options:
                                                                Descending                                                        All Entries
 Click here to Respond to Selected Documents
                                                                                                 Ascending


  09/26/2019            Entry of Appearance Filed
                        Entry of Appearance; Electronic Filing Certificate of Service.
                           Filed By: BRYAN MICHAEL KAEMMERER
                        Entry of Appearance Filed
                        Entry of Appearance; Electronic Filing Certificate of Service.
                           Filed By: BRIAN EDWARD MCGOVERN

  08/30/2019            Corporation Served
                        Document ID - 19-SMCC-6951; Served To - SANSONE GROUP; Server - RINEHART, WILLIAM;
                        Served Date - 29-AUG-19; Served Time - 00:00:00; Service Type - Territory 22; Reason Description -
                        Served; Service Text - LC

  08/07/2019            Alias Summons Issued
                        Document ID: 19-SMCC-6951, for SANSONE GROUPSummons Attached in PDF Form for Attorney to
                        Retrieve from Secure Case.Net and Process for Service.

  07/30/2019            Note to Clerk eFiling
                            Filed By: ANDREW DENNIS SANDRONI
                        Alias Summons Requested
                        Request for Alias Summons.
                          Filed By: ANDREW DENNIS SANDRONI
                          On Behalf Of: ANGIE H PINCKNEY

  07/09/2019            Judge/Clerk - Note
                        NO SUMMONS ISSUED. PLEASE RESUBMIT REQUEST WITH EITHER $36 FOR SERVICE BY ST
                        LOUIS COUNTY SHERIFF OR A COMPLETED SPECIAL PROCESS SERVER FORM.

  06/27/2019            Summ Req-Circuit Pers Serv
                        Request for Summons.
                          Filed By: ANDREW DENNIS SANDRONI
                          On Behalf Of: ANGIE H PINCKNEY

  06/11/2019            Judge/Clerk - Note
                        NO SUMMONS ISSUED. PLEASE PAY ADDITIONAL $36.00 FOR SERVICE BY SHERIFF OR
                        SUBMIT MSPOS FORM.

  06/07/2019            Filing Info Sheet eFiling
                            Filed By: ANDREW DENNIS SANDRONI                                                                EXHIBIT 2
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                            1/2
9/27/2019                                     Case.net:
                  Case: 4:19-cv-02654 Doc. #: 1-2       19SL-CC02291
                                                    Filed:   09/27/19- Docket Entries2 of 14 PageID #: 8
                                                                          Page:
                      Pet Filed in Circuit Ct
                      Complaint for Race-Based Employment Discrimination; Exhibit A.
                        Filed By: ANDREW DENNIS SANDRONI
                        On Behalf Of: ANGIE H PINCKNEY
                      Judge Assigned
                      DIV 1
 Case.net Version 5.14.0.13                                Return to Top of Page                   Released 09/10/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                            2/2
                                                                            Electronically Filed - St Louis County - June 07, 2019 - 04:34 PM
                                                            19SL-CC02291
Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 3 of 14 PageID #: 9
                                                                             Electronically Filed - St Louis County - June 07, 2019 - 04:34 PM
Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 4 of 14 PageID #: 10
                                                                             Electronically Filed - St Louis County - June 07, 2019 - 04:34 PM
Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 5 of 14 PageID #: 11
                                                                             Electronically Filed - St Louis County - June 07, 2019 - 04:34 PM
                                                            19SL-CC02291
Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 6 of 14 PageID #: 12
                                                                             Electronically Filed - St Louis County - June 27, 2019 - 12:19 PM
Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 7 of 14 PageID #: 13
                                                                             Electronically Filed - St Louis County - July 30, 2019 - 09:11 AM
Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 8 of 14 PageID #: 14
                 Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 9 of 14 PageID #: 15

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC02291
                                                                                                                                  SHERIFF FEE
 BRIAN H MAY
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
                                                                                                                                     PAID
 ANGIE H PINCKNEY                                               ANDREW DENNIS SANDRONI
                                                                3350 GREENWOOD BLVD
                                                          vs.   MAPLEWOOD, MO 63143
 Defendant/Respondent:                                          Court Address:
 SANSONE GROUP                                                  ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Employmnt Discrmntn 213.111                                 CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: SANSONE GROUP
                                      Alias:
  120 SOUTH CENTRAL, SUITE 500
  ST. LOUIS, MO 63105


        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        07-AUG-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.


OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-6951        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 10 of 14 PageID #: 16
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-6951   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 11 of 14 PageID #: 17
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-6951   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 12 of 14 PageID #: 18
                                                                                                                         Electronically Filed - St Louis County - September 26, 2019 - 03:55 PM
           Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 13 of 14 PageID #: 19

           IN THE 21ST JUDICIAL CIRCUIT COURT,                             ST. LOUIS COUNTY                 , MISSOURI

 Angie Pinckney,
          Plaintiff,
                         vs.
 Sansone Group,
          Defendant.

 Case Number: 19SL-CC02291

                                              Entry of Appearance

    Comes now undersigned counsel and enters his/her appearance as attorney of record for Sansone Group,
    Defendant, in the above-styled cause.




                                                          /s/ Brian E. McGovern
                                                           Brian Edward Mcgovern
                                                           Mo Bar Number: 34677
                                                           Attorney for Defendant
                                                           825 Maryville Centre Drive
                                                           Suite 300
                                                           Town & Country, MO 63017-5946
                                                           Phone Number: (314) 392-5200
                                                           bmcgovern@mlklaw.com




                                                  Certificate of Service
    I hereby certify that on      September 26th, 2019          , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Brian E. McGovern
                                                           Brian Edward Mcgovern



OSCA (10-14) GN230                                         1 of 1
                                                                                                                         Electronically Filed - St Louis County - September 26, 2019 - 03:56 PM
           Case: 4:19-cv-02654 Doc. #: 1-2 Filed: 09/27/19 Page: 14 of 14 PageID #: 20

           IN THE 21ST JUDICIAL CIRCUIT COURT,                             ST. LOUIS COUNTY                 , MISSOURI

 Angie Pinckney,
          Plaintiff,
                         vs.
 Sansone Group,
          Defendant.

 Case Number: 19SL-CC02291

                                              Entry of Appearance

    Comes now undersigned counsel and enters his/her appearance as attorney of record for Sansone Group,
    Defendant, in the above-styled cause.




                                                          /s/ Bryan M. Kaemmerer
                                                           Bryan Michael Kaemmerer
                                                           Mo Bar Number: 52998
                                                           Attorney for Defendant
                                                           825 Maryville Centre Drive
                                                           Suite 300
                                                           Town & Country, MO 63017-5946
                                                           Phone Number: (314) 392-5200
                                                           bkaemmerer@mlklaw.com




                                                  Certificate of Service
    I hereby certify that on      September 26th, 2019          , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Bryan M. Kaemmerer
                                                           Bryan Michael Kaemmerer



OSCA (10-14) GN230                                         1 of 1
